Name: Commission Regulation (EEC) No 805/86 of 19 March 1986 introducing a charge on denatured skimmed-milk powder coming from Spain
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce
 Date Published: nan

 20 . 3 . 86 Official Journal of the European Communities No L 75/ 15 COMMISSION REGULATION (EEC) No 805/86 of 19 March 1986 introducing a charge on denatured skimmed-milk powder coming from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 90 ( 1 ) thereof, Whereas large quantities of skimmed-milk powder were, after being denatured in accordance with the provisions in force in Spain , imported into Spain before 1 March 1986 at prices below the Community intervention price ; Whereas, in order to prevent this skimmed-milk powder from being re-exported to other Member States with a zero accession compensatory amount or to third countries with a refund, a transitional measure should be adopted which introduces an export charge in respect of the diffe ­ rence between the price of the imported product and the intervention price in the other Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 1 . A charge shall , upon completion of the customs export formalities, be paid in respect of denatured skim ­ med-milk powder which meets the specifications appli ­ cable in Spain before 1 March 1986, exported from Spain to third countries to Portugal or to Member States of the Community as constituted at 31 December 1985, up to 31 December 1986 . 2 . The provisions of paragraph 1 shall not apply where proof is submitted that the skimmed milk powder was produced in Spain . Article 2 The charge , per 100 kg of the product, shall be 100 ECU. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1986 . For the Commission Frans ANDRIESSEN Vice-President